Title: From James Madison to Andrew Morris, 26 November 1803
From: Madison, James
To: Morris, Andrew



Sir.
Department of State, November 26, 1803.
Your account for the expences incurred in coming from Algiers to this City with Mr. OBrien’s dispatches has been received thro’ Mr. Rodney: but as the former Gentleman made no agreement with you for a compensation, as you were on your way to the United States when you were charged with them, and considering that the Government has expended a considerable sum in extricating you and part of your crew from captivity, there appears to be no equity in the claim further than for your expenses in coming from Baltimore (the port where you arrived) to this City, whilst remaining here, and in returning to Baltimore. If therefore you will transmit a new account including only these expences, it will be paid to your order. I am &c.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14).



   
   For the capture of Andrew Morris, his crew, and his ship, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 3:457 n. 2. For their release, see Richard O’Brien to JM, 11 Oct. 1802 (ibid., 4:16–18 and n. 1).


